DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pingping Wang on 03/02/2021. This claim amendment is made with respect to the last entered claim set dated 09/28/2020.

The application has been amended as follows: 
Claims
1. (Currently Amended) An Electrocardiography (ECG) system configured to produce an ECG output signal of a patient, the ECG system comprising: 
a plurality of electrodes forming a plurality of leads;

a monitoring circuit configured to monitor a voltage differential on the plurality of leads and produce the ECG output signal based on the voltage differential;

a drive circuit configured to cancel a common mode noise among the plurality of electrodes; 
a lead fault detection system comprising one or more current sources, each current source configured to produce a current to deliver to an associated electrode among the plurality of electrodes; and

a control module configured to measure a  parameter at each associated electrode, determine an amount of current leakage based on the measured parameter at each associated electrode, and perform periodic current injections via a current source at each associated electrode to compensate for the amount of the current leakage at each associated electrode, wherein an amplitude of each periodic current injection is determined based on the measured parameter 

9. (Canceled)

10.       (Currently Amended) A method for avoiding oversaturation of a right leg drive circuit in an ECG system, 
wherein the ECG system comprises:
a plurality of electrodes forming a plurality of leads;
a monitoring circuit;
a drive circuit; 
a lead fault detection system comprising one or more current sources; and 
a control module; 
the method comprising:
monitoring, with the monitoring circuit, a voltage differential on the plurality of leads and producing an ECG output signal based on the voltage differential;

cancelling, with the drive circuit, a common mode noise among the plurality of electrodes;

producing, with each of the one or more current sources, a current to deliver to an associated electrode among the plurality of electrodes;

measuring, with the control module, a parameter at each associated electrode;

determining, with the control module, an amount of current leakage based on the measured parameter at each associated electrode; and

performing, with the control module, periodic current injections via a current source at each associated electrode to compensate for the amount of the current leakage at each associated electrode, wherein an amplitude of each periodic current injection is determined based on the measured parameter.






11. (Currently Amended) The method of claim 10, wherein the parameter[[s]] correspond to skin-electrode resistance at each electrode.

12.    (Currently Amended) The method of claim 10, wherein the parameter[[s]] correspond to skin-electrode impedance at each electrode.

13.    (Currently Amended) The method of claim 10, wherein the parameter[[s]] correspond to (a) skin-electrode resistance at each electrode and (b) skin-electrode impedance at each electrode.

14.    (Currently Amended) The method of claim 10, wherein the parameter[[s]] provide a measurement of [[the]] bias currents flowing from the electrodes.

at each associated electrode produces direct current.

16.    (Currently Amended ) The method of claim 15, wherein the direct current produced by the current source at each associated electrode is pulsed by the control module.

17.    (Currently Amended) The method of claim 16, further comprising:



identifying an expected signal based on a time-amplitude correlation of the pulsed direct current; and

remove an artifact from the ECG output signal that corresponds to the expected signal.

18.    (Currently Amended) The method of claim 15, further comprising:

controlling the pulsing of the direct current to be less than a minimum high pass filter setting associated with [[a]] the monitoring circuit of the ECG system.


19. (Cancelled)
20. (Cancelled)

21. (New) The ECG system of claim 1, wherein a rate of the periodic current injections is less than 0.05 Hz.



Election/Restrictions
Claims 1-3, 5-8 and 21 are allowable. The restriction requirement between Groups I, II and III , as set forth in the Office action mailed on 07/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, Claims 10-18 is withdrawn.  Claim 10 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-5, 5-8, 10-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The most pertinent art of record, Qin (PGPUB 2018/0184980), discloses a similar circuit in Fig. 2. However, the current sources of Qin are set to a pre-set value and are not changed or adjusted periodically to account for a measured parameter at each associated electrode.  The current sources can be adjusted but are hard set to either have an opposite polarity, a doubling of a magnitude or set to zero (par. [0006]) and this change is not based on a measured parameter at each electrode in order to account for current leakage as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792